DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
2.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
3.	Claims 1, 11, and 12 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 11, and 12 of copending Application No. 17,544,882 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other.  The only difference between these claims is the particular word choice with regard to the “operation area setter” and its recited functions.  While the word choice is slightly different, the scope of these recitations are the same.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
4.	Claims 2 – 3 and 5 – 10 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 17,544,882 in view of Sakamoto (U.S. Pub. 2016/0370865).
Regarding claims 2 – 3 and 5 – 10, Sakamoto teaches or renders obvious each and every limitation set forth in the claims as set forth below.  It would have been obvious to a person of ordinary skill in the art to modify claim 1 of copending Application No. 17,544,882 in view of Sakamoto.  Such a modification merely provides additional details as to the particular relative positioning of the operation area and the user’s hands to fill in the gaps of the claims of copending Application No. 17,544,882.

5.	Claim 4 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 17,544,882 in view of Sakamoto and Musgrave et al. (U.S. Pub. 2015/0277566).
Regarding claim 4, the combination Sakamoto and Musgrave teaches each and every limitation of claim 4.  It would have been obvious to a person of ordinary skill in the art to modify claim 1 of copending Application No. 17,544,882 in view of Sakamoto and Musgrave.  Such a modification merely provides additional details as to the particular relative positioning of the operation area and the user’s hands to fill in the gaps of the claims of copending Application No. 17,544,882.

Claim Interpretation - 35 USC § 112(f)
6.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

7.	Regarding claims 1, 11, and 12, the limitations “gesture operation detector”, “operation area setter”, and “input operation detector” are being analyzed under 35 U.S.C. 112(f) because they use a generic placeholder coupled with functional language without reciting sufficient structure to achieve the function.
Regarding the recitations of “a gesture operation detector” and “an input operation detector” in claim 1, these limitations do not invoke 112(f) because the generic place holders “detector” are preceded by a structural modifier.  A person of ordinary skill in the art would recognize, in light of the specification, that these “detector[s]” correspond to sufficient definite structure of a processor as described in paragraph [0039] of Applicant's specification.  Accordingly, the terms “gesture operation detector” and “input operation detector” connote sufficient definite structure to avoid invoking 35 USC 112(f).
Regarding the recitation of “an operation area setter” in claim 1, this limitation does not invoke 112(f) because the generic place holder “setter” is preceded by a structural modifier.  A person of ordinary skill in the art would recognize, in light of the specification, that this “setter” corresponds to sufficient definite structure of a processor as described in paragraph [0039] of Applicant's specification.  Accordingly, the term “operation area setter” connotes sufficient definite structure to avoid invoking 35 USC 112(f).
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Claim Rejections - 35 USC § 112(b)
8.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

9.	Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 11, the recitations “the gesture operation detecting” and “the input operation detecting”, these recitations lack proper antecedent basis and are awkwardly phrased and confusing.
The particular language used by Applicant in these recitations is unclear due to their atypical method recitations mixed together with more conventional method language.
It is recommended that Applicant amend these recitations to utilize more conventional method claim terminology.
For example: the recitation “when a first gesture operation of the user is detected in the gesture operation detecting” could be amended to more straightforwardly recite “when a first gesture operation of the user is detected as the predetermined gesture operation”.
Additionally, the recitation “in the input operation detecting” can be removed entirely and have no impact on the method step recited in lines 10 – 13.

Claim Rejections - 35 USC § 102
10.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

11.	Claims 1 – 3, 5 – 6, and 10 – 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sakamoto (U.S. Pub. 2016/0370865).
Regarding claim 1, Sakamoto teaches: a display device (FIG. 1; paragraph [0061]; operation device 10 includes a display 14) that accepts a non-contact input operation of a user directed to a display screen (FIG. 2; paragraphs [0067], [0075]; operation device 10 includes a camera 12 and a hand / finger image detector 112 that detects operations performed by a user with their hands / fingers), comprising:
a gesture operation detector that detects a predetermined gesture operation of the user (FIGS. 2 – 4, 6; paragraphs [0066], [0083]; in step s101, hand / finger image detector 112 detects an image of a user’s hand 101 and determines whether a single hand is detected [FIG. 3] or two hands are detected [FIG. 4].  Hand / finger image detector 112 is implemented by CPU 11);
an operation area setter that sets, when the gesture operation detector detects a first gesture operation of the user, an area associated with the first gesture operation, as a virtual operation area that accepts the input operation of the user directed to the display screen (FIGS. 2, 4 – 6; paragraphs [0066], [0083], [0084], [0100]; in step s102, operation region specifier 113 sets a two-hand region 1003 [virtual operation area] in response to two hands being detected in step s101 [first gesture operation].  In step s104, region map maker 114 makes operation region 1003 to the display region 1004.  Together, these steps and the specifier 113 and the map mapper 114 constitute an “operation area setter”.  Once the two-hand region 1003 is set, a user may provide input operations thereto such as for cursor control, image manipulation, etc.  Specifier 113 and map mapper 114 are implemented by CPU 11);
an input operation detector that detects the input operation of the user (FIG. 2, 6, 8c, 8d, 10; paragraphs [0066], [0085], [0097] – [0100]; in step s105, operation input signal creator 115 creates an operation input signal in response to a user’s input operation [change in shape, position, etc., of user’s hands].  Operation input signal creator is implemented by CPU 11); and
an input processor that executes, when the input operation detector detects the input operation of the user in the virtual operation area set by the operation area setter, input processing according to the input operation of the user directed to the display screen (FIG. 2, 6, 8c, 8d, 10; paragraphs [0066], [0085], [0097] – [0100]; in step s105, the operation input signal is output to the application executor 116 which executes a function / process of an application in response to the detected user’s input.  For example, a user’s change in shape, position, etc., of their hands can control result in controlling a cursor or manipulating an image.  Application executor 116 is implemented by CPU 11).
Regarding claim 11, Sakamoto teaches: a display method of accepting a non-contact input operation of a user directed to a display screen (FIGS. 1, 2; paragraph [0061], [0067], [0075]; operation device 10 includes a display 14 and a camera 12.  Camera 12 captures images of a user’s hands / fingers that are then transmitted to a hand / finger image detector 112 to detects operations performed by a user with their hands / fingers), the method comprising: by one or more processors, performing operations (FIG. 2; paragraph [0066]; CPU 11 executes the disclosed operations).
The remainder of claim is merely a method recitation of the apparatus functions recited above with regard to claim 1.  Accordingly, this claim is rejected for at least the same reasons set forth above with regard to claim 1.  A duplication of the above rejection is not provided in this action for the purpose of brevity.
Regarding claim 12, Sakamoto teaches: non-transitory computer-readable recording medium recording a display program (FIG. 2; paragraphs [0066], [0143]; CPU 11 executes the disclosed operations as functions of a program stored in storage 14 [computer-readable recording medium) that accepts a non-contact input operation of a user directed to a display screen (FIGS. 1, 2; paragraph [0061], [0067], [0075]; operation device 10 includes a display 14 and a camera 12.  Camera 12 captures images of a user’s hands / fingers that are then transmitted to a hand / finger image detector 112 to detects operations performed by a user with their hands / fingers), the display program causing one or more processors to execute operations (FIG. 2; paragraph [0066]; CPU 11 executes the disclosed operations).
The remainder of this claim is merely a method recitation of the apparatus functions recited above with regard to claim 1.  Accordingly, the remainder of this claim is rejected for at least the same reasons set forth above with regard to claim 1.  A duplication of the above rejection is not provided in this action for the purpose of brevity.
Regarding claim 2, Sakamoto teaches: wherein the operation area setter sets the virtual operation area at a position away from the display screen by a predetermined distance, associated with the first gesture operation (FIGS. 5, 10; paragraphs [0075] – [0077]; operation regions 1002 and 1003 are set based on a position of a user’s hands.  As illustrated in FIG. 5, the operation region 1003 and display region 1004 are apart from one another in three dimensional space.  Logically, this must be the case in order for camera 12 to be able to capture images of a user’s hands.  Accordingly, the virtual operation area is set at a predetermined distance that matches a distance of a user’s hands from the operation input device 10).
Regarding claim 3, Sakamoto teaches: wherein the operation area setter sets the virtual operation area whose aspect ratio is the same as an aspect ratio of the display screen (FIGS. 4, 5; paragraph [0077]; operation region 1003 is set at a certain ratio to match an entire display region of display 14.  Accordingly, the aspect ratio of the operation region and the display 14 would necessarily be the same in order for the entire display region to overlap with the operation area).
Regarding claim 5, Sakamoto teaches: wherein the operation area setter sets the virtual operation area associated with an area being a part of the display screen (FIGS. 4, 5; paragraph [0077]; operation region 1003 is set at a certain ratio to match an entire display region of display 14 and is therefore associated with an area that is part of the display screen).
Regarding claim 6, Sakamoto teaches: wherein the operation area setter causes the display screen to display a first object image indicating an area being a part of the display screen (FIGS. 6, 7; paragraphs [0085], [0117]; when a user changes the size, relative position or shape of at least one hand in the operation region 1003 in step s105, a displayed cursor 2003 [object image] is moved or a shape thereof is changed.  Cursor 2003 [object image] indicates that a user’s hand 101 is positioned in a portion of operation area 1003 that corresponds to part of the display screen).
Regarding claim 10, Sakamoto teaches: wherein when the input operation detector detects a third gesture operation of the user in the virtual operation area set by the operation area setter, the input processor determines that the third gesture operation is the input operation, and executes input processing according to the third gesture operation (FIGS. 6, 7; paragraphs [0085], [0117]; a user may change the size, relative position or shape of at least one hand in the operation region 1003 in step s105 [third gesture] which results in moving or changing the shape of cursor 2003 [executing input processing]).

Claim Rejections - 35 USC § 103
12.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

13.	Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Sakamoto, as applied to claim 1 above, in view of Musgrave et al. (U.S. Pub. 2015/0277566).
Regarding claim 4, Sakamoto fails to explicitly disclose: wherein the operation area setter sets the virtual operation area having a predetermined angle that is not parallel to the display screen.
Sakamoto fails to explicitly disclose: wherein the operation area setter sets the virtual operation area having a predetermined angle that is not parallel to the display screen.
However, Musgrave teaches: wherein the operation area setter sets the virtual operation area having a predetermined angle that is not parallel to the display screen (paragraph [0016]; a depth calibration of a gesture detection camera may calibrate a virtual gesture detection plane to an area and angled determined by a user.  In other words, a depth camera detects a user’s angle, which may not be parallel to the depth camera, and calibrates a virtual gesture detection plane according to the user’s [predetermined] angle).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of Applicant’s claimed invention to combine the known teachings of Sakamoto and Musgrave to yield predictable results.  More specifically, the teachings of a device that includes a camera that detects positioning of a user’s hands to set an operation area for gesture input detection, as disclosed by Sakamoto, are known.  Additionally, the teachings of a device that includes a depth camera that detects an angle of a user’s positioning to set an operation area for gesture input detection corresponding to the angle, as disclosed by Musgrave, are known as well.  The combination of the known teachings of Sakamoto and Musgrave would yield the predictable result of a device that includes a depth camera that detects an angle and positioning of a user’s hands to set an operation area at an angle relative to the device for gesture input detection.  In other words, it would have been obvious to modify Sakamoto to utilize the depth camera and calibration of Musgrave so that a user could set an operation area at an angle that is not parallel to the display of the device.  Such a modification merely requires incorporating a more sophisticated camera of Musgrave to expand the possible positions for the operation area of Sakamoto.  Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of Applicant’s claimed invention to combine the known teachings of Sakamoto and Musgrave to yield the aforementioned predictable results.

14.	Claim 7 – 9 are rejected under 35 U.S.C. 103 as being unpatentable over Sakamoto, as applied to claim 1 above.
Regarding claim 7, Sakamoto teaches: wherein the first gesture operation includes an operation of holding the left hand of the user and an operation of holding the right hand of the user (FIGS. 2, 4 – 6; paragraphs [0066], [0083], [0084], [0100]; in step s102, operation region specifier 113 sets a two-hand region 1003 [virtual operation area] in response to two hands being detected in step s101 [first gesture operation].  It is implied that he user must hold their hands for at least some duration in order for the processing of setting the operation area to take effect based on the positions of the users hands); and
the operation area setter sets the virtual operation area of a rectangle (FIG. 5; operation area 1003 is rectangular).
Sakamoto fails to explicitly disclose: the rectangle having, as a diagonal line, a line connecting a position of the left hand and a position of the right hand.
However, Sakamoto discloses that cursors 2003 corresponding to user’s hands 101 can be positioned at opposite corners of a displayed image 2002 so that a user may manipulate the image 2002 (FIG. 10; paragraph [0100]).
Additionally, please see MPEP §2144.04(C) which cites case law that has held that the particular placement of an element is an obvious matter of design choice if changing the position would not have modified the operation of the device.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of Applicant’s claimed invention to modify the known teachings of Sakamoto to yield predictable results.  As set forth above, Sakamoto discloses setting an operation area based on a detected horizontal distance between a user’s hands.  Modifying Sakamoto to also be capable of setting the operation area based on a diagonal distance between the user’s hands.  This modification would merely provide Sakamoto with an obvious way to set a more customizable operation area when the user’s hands are not horizontally aligned.  Indeed this is suggested by paragraph [0075] of Sakamoto which only requires that a distance between the user’s two hands is required to set the operation area.  If the user’s hands were at different vertical positions, the operation area would be set such that a diagonal line through corners of the rectangularly shaped operation area would connect the user’s left and right hands.  For at least the reasons set forth above, the disclosure of Sakamoto, in conjunction with case law cited in MPEP §2144.04(C), renders this claim obvious.
Regarding claim 8, Sakamoto fails to explicitly disclose: further comprising an operation area adjuster that adjusts the virtual operation area to be set by the operation area setter, wherein when the gesture operation detector detects a second gesture operation of the user after the virtual operation area is set, the operation area adjuster changes at least one of a size and a position of the virtual operation area, based on the second gesture operation.
However, Sakamoto discloses that an operation region 1003 is set based on a detected position of a user’s hands in steps s103 (FIGS. 4, 6; paragraph [0084]).  Sakamoto also discloses that a subsequent user input changing the size, relative position, and/or shape of at least one of the user’s hands corresponds to an operation input signal to be executed by application executor 116 in step s105 (FIG. 6; paragraph [0085]).  Sakamoto also discloses a particular user input of transitioning a hand from an open state to a fist state to enter a selection input (FIG. 8D; paragraph [0098]).  Sakamoto also discloses that a particular user input can result in image 2002 be enlarged or shrunk (FIG. 10; paragraph [0100]).
When these teachings are considered together, Sakamoto renders obvious: further comprising an operation area adjuster that adjusts the virtual operation area to be set by the operation area setter, wherein when the gesture operation detector detects a second gesture operation of the user after the virtual operation area is set, the operation area adjuster changes at least one of a size and a position of the virtual operation area, based on the second gesture operation (FIGS. 4, 6, 8D, 10; paragraphs [0084], [0085], [0098], [0100]; operation area 1003 is set in step 103 according to a user’s hand positions.  Subsequent user input is detected in step s105 to perform specified functions.  It is explicitly disclosed that changing the relative positioning of the hands can change in enlarging or shrinking an object.  Additionally, it is explicitly disclosed that changing the state of one of the user’s hands may operate as a selection input.  It would have been obvious to allow a user to change the size of the operation area 1003 in step s105 by forming a first with one hand to “hold” that portion of the operation area 1003 and moving the other hand closer to or further from the one hand [second gesture].  Such a combination of these teachings of Sakamoto would allow a user to customize the particular size of the operation area 1003 after an initial setting using explicit disclosures of Sakamoto in the manner described).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of Applicant’s claimed invention to modify the known teachings of Sakamoto to yield predictable results.  As set forth above, Sakamoto discloses setting an operation area based on a detected horizontal distance between a user’s hands.  Modifying Sakamoto to also be capable of modifying the operation area based on a second gesture input of selecting the operation area with a first hand and moving a second hand to enlarge or shrink the operation area requires nothing more than logically combining the disclosed features of Sakamoto to provide additional customization.  By allowing a user to customize the size of the operation area after being set would improve the functionality of the device of Sakamoto.  This modification would merely provide Sakamoto with an obvious way to modify a set operation area using the particular functions and gestures already disclosed in Sakamoto.  For at least the reasons set forth above, the disclosure of Sakamoto renders this claim obvious.
Regarding claim 9, Sakamoto teaches: wherein when the gesture operation detector detects the second gesture operation after the virtual operation area is set, the operation area adjuster causes the display screen to display a second object image indicating the virtual operation area according to the second gesture operation (FIG. 10; paragraph [0095]; cursor 2003 is displayed to ensure that a user’s operation is reflected on the display.  Accordingly, it would have been obvious to display cursors 2003, similar to the display in FIG. 10, when modifying the size of the operation area 1003 as set forth above with regard to claim 9.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of Applicant’s claimed invention to modify the known teachings of Sakamoto to yield predictable results for at least the reasons set forth above with regard to claim 8.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN A LUBIT whose telephone number is (571)270-3389. The examiner can normally be reached M - F, ~6am - 3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Temesghen Ghebretinsae can be reached on 571-272-3017. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/RYAN A LUBIT/Primary Examiner, Art Unit 2626